


Exhibit 10.4


*** indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.
SCHEDULE D-1


CHANGE ORDER FORM
(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)


PROJECT NAME:  Sabine Pass LNG Stage 3 Liquefaction Facility


OWNER: Sabine Pass Liquefaction, LLC


CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.


DATE OF AGREEMENT: May 4, 2015
CHANGE ORDER NUMBER: CO-00001


DATE OF CHANGE ORDER: June 25, 2015
 




--------------------------------------------------------------------------------

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)


1. The Currency Provisional Sum in Article 1.1 of Attachment EE, Schedule EE-1
of the Agreement prior to this Change Order was of *** U.S. Dollars (U.S.$***).
The Provisional Sum is hereby decreased by $*** and the new value as amended by
this Change Order shall be $***.


2. Pursuant to instructions in Article 1.1 of Attachment EE, Schedule EE-1 of
the Agreement, Exhibit A to this Change Order illustrates the calculation of the
final currency costs in the Agreement.


3. The Fuel Provisional Sum in Article 1.2 of Attachment EE, Schedule EE-1 of
the Agreement prior to this Change Order was *** U.S. Dollars (U.S. $***). The
Provisional Sum is hereby decreased by $*** and the new value as amended by this
Change Order shall be $***


4. Pursuant to instructions in Article 1.2 of Attachment EE, Schedule EE-1 of
the Agreement, Exhibit B to this Change Order illustrates the calculation of the
final fuel costs in the Agreement.


5. Schedules C-1 and C-3 (Milestone Payment Schedule) of Attachment C of the
Agreement will be amended by including the milestones listed in Exhibit C of
this Change Order.



--------------------------------------------------------------------------------

Adjustment to Contract Price
The original Contract Price was
$
2,987,000,000


Net change by previously authorized Change Orders
$
—


The Contract Price prior to this Change Order was
$
2,987,000,000


The Contract Price will be decreased by this Change Order in the amount of
$
(35,865,556
)
The new Contract Price including this Change Order will be
$
2,951,134,444





Adjustment to dates in Project Schedule
The following dates are modified (list all dates modified; insert N/A if no
dates modified):




Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary) N/A


Adjustment to Payment Schedule: Yes. See Exhibit C.


Adjustment to Minimum Acceptance Criteria: N/A






--------------------------------------------------------------------------------




Adjustment to Performance Guarantees: N/A


Adjustment to Design Basis: N/A


Other adjustments to liability or obligation of Contractor or Owner under the
Agreement: N/A




Select either A or B:
[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: /s/ JJ Contractor /s/ EL Owner


[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor ____ Owner


Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.




/s/ Ed Lehotsky
 
/s/ JT Jackson
Owner
 
Contractor
Ed Lehotsky
 
JT Jackson
Name
 
Name
VP LNG Projects
 
Sr. Vice President
Title
 
Title
June 30, 2015
 
June 25, 2015
Date of Signing
 
Date of Signing





